Case 3:13-cv-00257-JAM Document 305-20 Filed 10/11/18 Page 1 of 13




              EXHIBIT ’
Case 3:13-cv-00257-JAM Document 305-20 Filed 10/11/18 Page 2 of 13


t




                                                                                                                                                           Hong Kong offica
                                                          fVIVP International Co. Limited                                                                  Tol;; (862)5187 0100
                                                                                                                                                            Jt: (862)2685 7823
                                                      UNIT l303.t$/FjOWeR.I.ADMiRAlTV CEMTRE.iflHARCOURT ROAO.HONG KONG                                    China Onica
                                                                                                                                                           Teh: (86)21 6489 8280
                                                                  No 39BO, Humlfi RD. Sfwnghai, Gluna I •;f»nHI}fri<naiSI«l3Q6n‘>!f                              (86)21 6480 4601


                                                                                                                                                   PURCHASE ORDERrpMIOCOItOO
                                                           PURCHASE ORDER                                                                          MAOCDATE          ; 2OIQ-7-2'
                                                                                                                                                   PAGES             J 21    9

    As an agent /Pf our overseas buyers. MVP Internatfona! Co. Llmlled hera called “Ihe Buying Agenis') confirm having placed this date the following
     order
    '^A'lth Messrs: WEI FU (TAISNAN) MACHINERY & ELECTRIC CO,.LTD, (hereinafter referred to as -Ihs Seiler")
    Wlio herehy accept the order and agree to fumil H slrlclly In accordance wlih the terms end conditions outllr\ed hereunder.

                Delivery Terms          ; FOB GONGYl                                                         0 m Shipping Date          ; 2010-9-21
                payment Terms           ! T/T 60 DAYS                                                  g ^ lA Deellnadon Code;
                RdQUlred DocumenhlNV,, PfL& CARGO LOAOINO                                              e      m Port                  ; WILMINGTON
                                                                                                                  Transporl            : BY SEA



                   Marks & Nos.                                  Horn Number / Descrlplton A Packing                               Quantity            Unit Price        Amount (USD)

                                                     T61200-02-1Q221                                                              2,170.00                      11.92        .26,066.40
                                                     3 TON JACK STANDS                                                                PR


                                                     3 TON JACK STAND
                                                     factory item          NO.;T9ei2
                                                     CUSTOMER ITEM NO,; 6Q160
                                                     CRAFTSMAN-^ +                                                       )
                                                     ®^)i^SEARS               . IfllJit SEARS CODEJSL UPC+
                                                     (AP^'-hS^^SEARS
                                                     1 palro/l
                                                     tn® +
                                                     tfiiffc - Craflsman At
                                                     CRAFTSMAN STANDARD
                                                                 MODECTfaQ^crtsg.................... -........................-.... ..............
                                                                                   BEAI^S mwm
                                                            UPC NO; 798203014106
                                                     p\.^ UPCNO:00798263014185
                                                     ITEMNO.T9fi12
                                                     (N.W.:0,80 G.W.;9.RO MEAS;30,8x2S,3k33.3)
                                                     End customer (SEARS) Purchase order:
                                                     TA7386/TA7304/TA73T6/TA734QfTA7344/TA7379/TA7360fTAy367/TA73

                                                     T3T401-01-10211 ,                                                              950.00                      12.06         11.457.00
                                                     4 TON JACK STANDS                                                                 PR

                                                     .4 TON JACK STAND
                                                     FACTORY ITEM NO.: 16904
                                                     CUSTOMER ITEM NO.: 60163
                                                     Crafleman Pforeasion&l
                                                               SEARS « . m± SEARS
                                                     CODE S. SEARS UPC+
                                                      SEARS


    rn/Tpt Omuflh/ts
    t pfAVny^nufitB we(f0fiysr.cof(ffffKfm-nfi iftntfarpsT/iBmpnlhffcanlnnit, fi}gsiiflBrv>‘^t>0rulfyn>Pfipnsmit>r0c{s!m!fuaui<fai*ift'ffv(r{y.
    E rho        Agmits m$l to noWctf aT ,^cw» ONE WanKOffon ahifnncntfs ^saM fn «Ww inaiAtifnapscEcn ofm                ift-s my^ osm'oe/ ottt.
    3. Athoush /A. Skf^wm «,»/*»M tom tu/maidiultrw JaSvnv, 9,a Stlloi-inwlllw (iiSf retlinmW Av tt rt.iM n«49 «-,/» cnn^f iwoM                       « «« friWIA Mm vthaj ^ulDy,
    dureeitfQt Mcpneifioef'/ng ,                 rn>ilB Marks St P/HcniinriMlBmitnl. net mBr^Bmnblg goods, .oto.

                                                                  Subject to Protective
                                                                                                                                                                        WFT 000086
    Case 3:13-cv-00257-JAM Document 305-20 Filed 10/11/18 Page 3 of 13


    «)




                                                                                                                                    Hong Kong Offtco
                                                      MVP (H.KJ industries Ltd.                                                     Tel:; , ........87 0100
                                                                                                                                    Nx: (852)3187 0170
                                              UNIT t 11/F UIPPO SUN PiAFA HO. 28 CANTON ROAD, TSIM 8HA TSUI, KOWLOON                Cfilna Office
                                                              miAfS'MPmMmmscii                         i»i loim                     Tel:: (00)21 0489 8260
                                                                      No,3950, HumlnRD„Slisngli!il, China                           Fox: (86)21 6489 4B61

                                                                                                               JW (?rrfer M ; TA7366/TA7334/TA73T5/TA73'l0m
                                              COMMERCIAL INVOICE                                                              734A/TA7379/TA73B0/TA7357/TA73
          Cuatosier nmo: S8ARS. ROEBUCK AND CO.                                                                Shipping ardor:- SHP000863
                         3:133 ilUVBRLy HOAD B5-162AHQPHMAN CSTATES ILLINOIS 60179                                Invoioe i/ate: 2010-lO“Za
                         U. S.A                                                                                        lijYoico-; IMKflD00684
                                                                                                                          Psgos.’. I /    3


           VesffOl A r06; RftNESTY 431                                                           Trsnspoi't'-':- BY SBA
                    From: (lOKGYt,CHINA                                                  r$re$ of delivary: FOB ROKGYI
                      ia; SILMIWGTON                                                On Board Bate or About: 2010“l0-23
                       Vie:                                                             Cargo reoeived dope:
          rejigs of paymnt:Wm PAYS
         Ij/C issuing bank:
                L/C No.:                                                                           CmrSor: APL-tINB
                                     i
            L/C Kef No.:                                                                          Currency; OSD
                S}n'|)|>itn;H3rl<s                      It gin Degc                  Qiianihy Ihu Ut^t infcp Discrtimr Disc. |Kit.              Linn Aaouni:
                                          Saba W’fler ... . . . ------------
                                          Gustoner requisition: TA7366/rA733«l/)'A7375/l'A7340/TA
                                          089402-01-10221                                     36. 00           60.06            %                'L 162.16
                                          4 TON (JARAOB JACK
                                          60166                                                        rc
                                          4 Tons/80001bs <AN$I 2003
                                          factory item no. ; G-60402
                                          CUSTOMBR ITBtf NO. ; 6015G
                                          G69402-01-10221                                    3B8.00            60,06            %                23.303.25
                                          4 TON GARAOB JACK
                                          50158                                                        pc
                                          4 Tons/SOOOlbs (ANSI 2003 FAHii)
                                          FACTORY ITEM NO. 5 G-69402
                                          CUSTOMBR ITEM NO. : 50156
                                          069402-01-10221                                    388.00            CO. 06                            23.30:i. 28
i                                         4 TON GARAGE JACK
                                               ......................         .                  ,     K.. ,
                                          4 Tons/OOOOlbs (ANSI 2003 UW)
                                          factory item ho.; G-69402
                                          CUSTOMER ITM NO. : 60150
                                          669402-01-10221                                    388.00            60.06            %                23.303. 28
                                          4 TON GARAGE JACK
                                          50156                                                        PC
                                          4 Tons/8000lbs (ANSI 2003
                                          FACTORY ITFil NO. : G -69402
                                          CU.$TOMER ITEM NO.: 501 BO
                                          T6i200-02“1022L                                  l.OGQ.OO            12. 23                            23. 048. 50
                                          3 TON JACK STANDS
                                          50150                                                        PR

                                          'ri)l200-02~1022L                                  220.OO            L2.23                              2. 690.60
                                          3 TON JACK STANDS
                                           50159                                                       PR

                                          137401-01 •• 10211                                 950.00            12.61                             11.979.50
                                          4 TON .tack vStANDS
                                          50163                                                        PR
                                          4 ton jack stand
                                          FACTORY ITEM NO. : T0904
                                          CUSTOMER ITEM NO, : 50163




                                                                                                                                                    WFT 000104
       Case 3:13-cv-00257-JAM Document 305-20 Filed 10/11/18 Page 4 of 13


       tj




                                                                                                 PURCHASE ORDER                                                Pago: 1
    SEARS ROEBUCK & CO.


                                 0RDER0AT5: OWUM-SOIO                     ORDER WO { TA7376                                        BUYER; JTl JIMTB8SIER

                                           DIV: DlvIsronZ                   PEPTNOI 010




    SEARS ROEBUCK S CO.
    0303 OovurlyRnai]
    HofTman Esiatcs, II, 60179


    VENDOR                                                                                                 TOTAL COST OH ORDER U$0

     NAMB                    MVP 0-!l<) INDUaTRlGS LTD                                                              $11,078.50
                                                                                                        PAYMENTTO BE MADE BY ;
     ADDRESS                 ROOM f 101 UPPO SUN PLAZA                                                   ( )   MULTIPLE PAYMENT TS'Pea
                             as CANTON RO
                                                                                                         (X)   CHECKAVIRE TRANSFER
                             TSIM SHATSUI
                             KOWLOON                                                                                   AfiWUMUSD; 11,970,60
     COUNTRY                 Hong Kong                                                                   ( )   FREE GOODS
     EMAIL                   nofa-tOT@rr vphk.corn.Bonny-sun@Trtvphk.com
                                                                                                                       Amount USD: 0.00
     VENDOR NCR
                                                                                                         ()    LETTER OF CREDIT
     TELEPHONE                                                                                                         AmouMUSD: 0.00
     DUNS NBR                0100013434$                                                                                          LCff:
     PDA REG $                                                                                                     TRANSFERABLE!
                                                                                                                                  DANK;
                                                                                                        PAYMENT TERMS:                    [so   I (days)


     FOREIGN AGENT OFFICE;               KKHK                      BEARS HOLDINGS GLOBAL SOURCING ITO.
     FOREtGN SUPPORT OFFICE;            ' RKKHK                    SEARS HOLDINGS GLOBAL SOURCING LTD.
     PRODUCTION COUNTRY:                 PIOCIK                    SEARS HOLDINGS GLOBAL SOURCING LTD.


     EACH ITEM TO BE MARKED:             MADE IN CHINA (MAINLAND)
     EHDARK/GO'OOWN!                     CHINA (MAINUND)
     FOB POINT;                          CNGGY1H
     CITY, COUNTRY;                      QongyL China

I
    FACTORY DETAILS;

    FACTORY NBR;             020212
I
    NAME                     WEI FU (TAIGI IAN) MACHINERY S ELECTRIC CO., LTD.
    ADDRESS                 ■ 328 QIAO HU ROAD
                              TAISHAN CITY
i                           ..GUANDONG._....... ........ —.        . ..   -...................
    COUNTRY                  China
    TEL                      Be-750-E613ftfl8 (EXT 21flfl/Z11fi)
    EMAIL                    fon9-hHHinfifl@invphk.com
    MtO                      CNWEIFU328TAI




                                                                                                                            IT.
                                                                                                                                                           WFT 000115
    Case 3:13-cv-00257-JAM Document 305-20 Filed 10/11/18 Page 5 of 13




                                                                                           PURCHASE ORDER                                                                                 Pngs;2
SEARS ROEBUCK «; CO.


                                 ORDER DATE; t>WUN-2niO                    ORDER NO! TA737S                                              JT1 JIMTE8SJER




                                                                                                                    DESCRIPTION
                                                                                                                    HACKSTAND PAIR + TON OOflSOIBSOOO
              ITEM CODE: 680652932393                                     SCASON/VMR, ncp^-SlSHHP
                                                                                       JO-BASIC AND
                                                                           SgS'SEASQNt replenished

 120P 5/CARTON UPC: 00798263014332                                        CAT/SUB-CATs 68/07
                                                                           TRADEMARK: NONE                           SHAKS DIY                 SEARS ITEM                    SEARS SKtJ
                  STYLE: Toyo4
                      CRAFTSMAN                                   COPYRIGHT REG. NO.!                                                              60163                        000
        , BRAND NAME; PROFESSIONAL
         WTLCOMMODY                                                  MLTF CARTON IND: 091
                CODE:



                                                 SEa PRICE                         TOTAL CARTONS               TOTALEA                   TOTAL COST OF ITEM
              FOB PRICE
                                                      $39,69                                                                                  $11,979.50
 PER EACHE8        PER CARTON
 $12,610           $12,610

                                                                CBM;       0.023                                      CACHES PER INNER                  1
                       KGS:           4.790
 PER CARTON               IDS;        10,660                   CU. FT.;    0.824                                      INNERS PER OUTER CARTON           1

OUTER CARTON DIMENSIONS                                        PACKING INSTRUCTION:                                   EACHE8 PER MASTER SHIPPING        1
                                                                                                                      CTN
  L13,02‘XW0.32'XH 11.02"                                              CASEPACK



                                                                                                                              CASES                         FACTORY            EXPORTER
               QUOTA CAT#: NONQUOTA
              SPECIAL TR>U3e                                                                                ANTI-DUMPING;
                 INDICATOR:                                                                               COUNTERVAILING:




ADDITIONAL INFO;




PACKING IHSTRUCTIONS:
EACH PC PACKED IN A COLOR BOX


                                                                                    SHIPPINO SCHEDULE
                                                                             ORIGINAL       REVISED      IN-srORE         FLOW                       QUANTITY         PAY
 REFERUNCG          018CHAROE                 FINAL            TRANS
                                                                             SHIP DATE      SHIP DATE      DATE         INDICATOR     CARTONS        (EACHES)         TYPE
  (PO}/(SEQ)           POINT             DBST. (be)             MODE

                                                                                                                            X                                 950     W
        801               SHW                  SHW              Oc^an        2a.SEP-2010   ^LSEP-aolQ   22-NOV-20iO '




DETAIL DESCRIPTION-
4 TON JACK STANDS
CAPACITY-3020 KG
100% STGGL
4 TON I8.m LBS. HEIGHT MIN IZ" MAX IZH/IO"

 OPCt                             1




                                                                               ©

                                                                                                           .SS‘                                                                 WFT 000116
Case 3:13-cv-00257-JAM Document 305-20 Filed 10/11/18 Page 6 of 13


r>




                                                                                                                                        Hong Kong Office
                                                         MVP (H.K) industries Ltd.                                                      Te(:; (862)3187 0100
                                                                                                                                        Fflm (852)3187 0170
                                               UNIT 1,1i;FUPP0SUNPO17n,N0 Z6 CANTON ROAD, TSIM SNA TSUI, KOWLOON                        China Omce
                                                             niCi/Llt6';;8--i»{(ilf IUIgS6«7J R AI«B>i IS111!11101H                     Tol:: (00)21 8489 8280
                                                                    No easel, HuoilnflD , Shanghol, Chino                               Fax; (86)21 6489 4881
                                    ii>                                      l-.ifiilir.lIrlRililPSIIicaMW

                                                                                                                            PURCHASE ORDER: PMK000205.8
                                                    PURCHASE ORDER                                                          MADE DATE                ; 2010-7-2
                                                                                                                            PAGES                 ; 21       0

     Aa Bit ayont for our ovsrasas buyere, MVP (H.K.) indusiriaa Ltd. ( SUFM-Slfr" herelnaftar called The Buying Agents" ! otmOrm having placed lids
     dale Ihe following order with Messrs MVP IffTERNATIONAL CO. LTD. ( 4fT(!!Hie"5S»''lierelnanef referred to as "the Seller)
     UNIT 1303.13/F,TOWER LADMIRALTy CENTRE,18 HARCOURT ROAD
     HongKong
     ffiSnT?il9tS5^lsi36l5.«ai«ST(asS:)iuT 1
     Who hereby accept the order anti agree to fuinil It strictly In urroordantzs wllh the terms and conrdtlons oulllnarl hareuntier:

     3^;^^ Delivery Terms          : FOB G06K5YI                                         SSHli Shipping Dale         ;2010-9-2l
               Payment Terms       : T/T 60 DAYS                                         B W US Destination Coda:
     iS5?3i:# Required DoctimenClNV., P/L A CARGO LOADiNO                                B te ® Port           : WILMINGTON
                                                                                         2EfS*st Transport          : 0Y8EA

                                                                                                                                        mm
                  Marks & Nos.                           Horn Number f DosoripUon & Pecking                      Quantity           Unit Pdea           Amount (USD)

                                               T01200-02-10221                                                   2,170.00                    11.96           25,996.60
                                               3 TOM JACK STANDS                                                    PR
                                               T-9612
                                               3 TON JACK STAND
                                               factory item no,;       T0612
                                               CUSTOMER ITEM NO.: 50159
                                               CRAFTSMAN ^                                               )
                                               ®:^&WSEARS ^ , iJkit SEARS CODE^i UPC-t-
                                               Ml“fl=fiittSEARS«Ki*Jlt+
                                               1 palrs/l *^5l1iilfi
                                               m® T <ii*m -
                                               iS-jSt -CrafisrnMi'S
                                               CRAFTSMAM STANDARD
                                               irSaS MODEL NO.960159
                                               «it!l)-15*f!t-!)<lSJnf|l SEARS «t!S«fffrtS
                                               l^rS; UPC NO; 708263014186
                                               Jhtt UPC NO;OO7g8Z03O14iaG
                                               rTEMNO.T9812
                                               (N.W.'.G.SO Q.w,;9.90 MEAS;30.8x26,3x33.3)
                                               End customer (SEARS) Porrdiasa order;
                                               TA7366rrA7334nA7376/TA7340rTA7344rrA7379/TA7350/TA736rfrA73
                                               T37401-01-1021t                                                    980,00                      1Z.12          ■( i.em.uu

                                               4-TON JACK STANDS                                                     PR
                                               T-69Q4.
                                               4 TON JACK STAND
                                               FACTORY ITEM NO.: T6904
                                               CUSTOMER ITEM MO.: C0163
                                               Craftsmen Professional
                                                               SEARaS ^             SEARS



     I. OoHraymtlic mnU.i,(ha(tmstlM<t««0(janml, mamrmiUhrallyraa?««ailat„allMmailao(aMadaSva,y.
     a. Tha Durtns A^ah(s miai he JKimn at laatl One WECK hlfam slifanaal Is alTamr h CM lUmMspacfat atimtchaadlaa mtyM MaiM.
     S,Mha«st>ll>aSt>iamaal,ml,amt,aahl>KpmedpaVrladamao-.e'a>!a»a,sliat,f„l,mpmxil»>rar,Sal,lm,m.a,lrmaaMab«rmwabdl,i,Maaitl,Mh<iaiaaa/h,„^a,«t,.
     tta/aaSiaa (ncaml pxl/nn, itum/ttiohaga, TcadamiUtfsUalBifahmmant.mlmKllMmtallaaia, M,____________


                                                                                                                                                        WFT 000096
Case 3:13-cv-00257-JAM Document 305-20 Filed 10/11/18 Page 7 of 13




                                                                                                                                                                                                                                    >><T-T.yr..—
                                                                                                                                                                                                                 .V' •‘‘’-^vr-,!
                                                                             -i-/'                          •»
                                                                                                           “n
                                                                                                                                                                                        '.'-•I,.
                                                                                                                                                                                                   Tcr:-(8.52)M37\0lb6;fax'^(852)/i565,7823\-

                                             •>.                                                                                                                            ■ >.   '




                                                                     •'•<-528Qlao-.Hu.lio!Bd,Taf:Siuyi.tUty,0«aug9ong;ChiJi.T...-.-...
                                                                                                                                                                                   •■’• '■-' -4           imamm ■. > jg/gj'j ■ Xj ;
                                                                                                  IJ-
 .,          •    .....-               . , ... ....... ....... ............... ..,,..               ■' '.'.:; AiJc-Sirgs''. v.               ..■;. "'.
           ■ MWlmBi:,i4tib.n0l.co:m'.a'Teii.s..'Sf»';4®';-■■■'■'. ,-i'.;       ■ .■■■- ■ ..'■, *■'■.■                         ": ■,."■■■■ tr'-'- -' ■
 '.'                                                                                                                                                       taneif.)Uhi Buj'h%:^seitif'j £Qn/irmliavp/g.irlm^ ihts daie ilii
                                                                                                                                                                                                             .i't.---




                                           '")vbp-hef'eby. accept /fie order aud agree to fuifiU it strtcijy •?« accPi^na'ce wiih-rJieHrptg oi\i cpifdiiions^puilVni'd hereunder.'
 , . Price Si/'mi
                                            36 GONG.yi',■■ ■ .'. ■, ■
  ■ ■■ .IfKjCW:..' :; -T/r . 60WS
                              .                                :
                                                                                                                                                            Shlfping merhod/Fonvan^p-;                                                        .
    . RegmrediDociiinsnts:                                                         ....
  ............ .                       ■ ■■ ■          IiV..^./I-J4:ARGILiaAttUlG_
                                                                             ...                                                                                             . .®.s; '.                              , . . . *.SS. .
                           ■ ■ •., Marks &.Nos.                                                   . Item Number / Descriplion &, Puclcirig                                 . .Quantity..                  UnitPriee : USD). Amount


       >                                                                              437401-01-10210                    ,759.000                                                                                g.44B0                 16.604.9600
                                                                                      4T0N Jack Stand                     ■ PRS
                                                                                      4 ton MH Sim                                                                                                                                                            !
                                                                                      factory item ho-.-: T6904
                                                                                      CUSTOMER.ITEM NO.:50IG3-        . ^
                                                                                      CraFtsiiian PrnFessianal S. * ^ 'IS
                                                                                      CODE M                sms UPC *                                         at
                                                                                      SEARS' ■' i
                                                                                       ! ■ ®. /I'., ft:. 7.1 ?lt
                                                                                       1 .
                                                                                      CraTlsiian Standard
                                                                                                 MODEL NO. 50163
                                                                                         It.f Sg-Sll/iilR3 -SEARS
                                                                                         ft UPC NO..•798263014352
                                                                                                                                                                           07982630 4359
                                                                                      ITEM NO: 52I6J '
                                                                                      C,W.:ilKGS .'
                                                                                      MEAS:31.8x 23.2xZ6.5CH.
       I




                                                                                                                                                                                                          A'
                                                                                                                                                                                                   ■py,


                                                                                                                                                                                                   v/’-   ■■wS
                                                                                                                                                                                                              4
                                                                                                                                                                                                           J# vl
                                                                                                                                                                                                                        tT
                                                                                                                                                                                                                             ]
                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                 i:
                                                                                                                                                                           pC>>.v             •■                                 'K I
                                                                                                                                                                                                                                 '/■




                                                                                                                                                                                                      ,>■'




             T/rMs^ CairMipo/.'                                ' '     '' .....................                  ''    '
             /        Ot/ivery                ae^C^flnet4ttA t»t ^ql»
                                             aet                                 fie cdntrtcf'.n'e                                 »f-/Uf(f'r.MppAti6fe'/9r atJ c'lalmTtfui'rP t/fn            ...               /-             .''•'.■
           • 31       Tit Duy/^ygerr/i nwif iiK 'nddl/leJm ftiufi 'oNS-WSSKb'efi>Ai rfi!,.ir,eNl /}                        fB orift} ihat'on tntp€n>0f*'9/i»rreM9uJit*iiieylit,ei/rtf<t.i3t>ty                               '•■.'• ■■.;
             .1                                                                                                                                 /w,//vr,/,a.V,.a/r*rW/e,.r,»,>y. ■
                  '             './myirrxrl pi*fii'>>r.-B>^-y'r'»r3knrl(iwf\‘n.ii(r                                   ■/ nAf io^rrA.*nrnKfr

                               •/'I-




                                                                            Confidential - Attorney Eyes Only Subject to a Protective Order                                                                                                       WFT003827
Case 3:13-cv-00257-JAM Document 305-20 Filed 10/11/18 Page 8 of 13




                                                 i




                           MVP International Co. Liimted                                                                                                                                                                                          Tc1j(852) 318? 0100 Ki)cj(852)  7R23
                                                                                                                                                                                                                                                  TBl:(8S)21$48982!i0 ^5(86)2164894361
                                  '-Unit ItOlLlDBoSim PlaBB.28Cai!loaRoaiT6lmSbaT8ui.KowlwuH^.

                                                          No 3950.H»mln'RD.. Sbaugbai.ChjiiB                                                                                                                                                                                                                                                                            309?.< 0                                                      0
                                                                                                                                                                                                                                                                                                                                 iVi?;
                                                 PURCHASE CONTRACT                                                                                                                                        .                                                              0                        hakd;                                                                                                      /2I109

 ;.Wp lnMrtiMonslCo.Ud.                                                                • [..-KdiPaue
                                                                                                   .                  ,. . 2
 ' .Is an aeenlfarmiroyeneda bam'’, MVPmerruttli)nal Co.I.imiiad. (hercajlercalled <‘r!te mytng’Agenti" ) eonfltm havingglueec IhUdate the
                                                                                                 ...........................^......................................................................................■.................................... ;..................... ............................................... ....... ................. .....................................................................................




 SLKCTHl'C' CO. ^ LTD.                 QIAO IIU ROAD'/'YAI’^HAN CITY
 suMajCBBv''CHi’NA':!ferr''S’K-T^0--'SSl'3B'3'f’f«xr"lii5;;TS(i"'SM                                                       ',«■>;W'S:#'''')'     ,,
                                                                                                                    ..... {hur^dnaSlerKferrcdpas iheSe                                                                                                                                                                                                                                                      kr)
 •    ........ ....................................................................
                 wnOiuirtbytiv.v^ptlMcrfii           fulfil ttmrltlif'ln accordancg ibUh IJiii turrnf uhil r.onditlans outjine^ Ijfreuhdtr.

  Pfiee Tends:     ron taishaN'
 • wtft-WiTf ■.      ■ -T/T' 60 PAYS         .       .      , ■•'                       :                                            Oesmandiv HOP                                                                                                              .
 - ravfHcM T^ms:
  :K'^»dlrcd podumen(s:'    :iwv,,e5WmGO bAQPINS-                                                                                 Shliwin^melhvd/FormJ^ei': ■                                                                                                                                               BY SEA

                                                                                                                                                                                                                                                                                                                                             (USD) ■.iM
                                                               .• ItontNutnbat/jpKicription&Piicktttjg                                                                                  (Jiianfitjr                                                                    tfaitPxic9                                                                   Arpomit
                           No3.


                                                 T37 401-.01-:I02.10                                                                                                         L,170.000                                                                                                 13.4300                                                                           3,.$,7J3.10OO /■
                                                  ITON back Stand                                                                                                                TOS • '
                                                 '4 TOW SACK ..ITANP         ■                                                                                                                                                                                                                                                                                                                                                        /
                                                  FACTOHY ITEM, MO.': Tfi904 .                                      .
                                                  CUSTOHKK item no. i B0163
                                                     Cr-'nfi.nmm. Prolessiona.l R + :@        ta.'K'                                                                                                                    '
                                                                   ■•(!)' SEAKS   , dililt SE iRS
                                                     CODE ' M SEllKS Ul'C » tlUW S-af.'ft'-
                                                     SEAK3'-               + i»;e*#ss«w
                                                     );             /I ' SJA '7,1.
                                                     ). .                        3,2350 '
                                                     a'. ,                        '                                          ,                         .
                                                     Cl’aCtsman CtandArd
                                                       .ffeJB'fS'S? HODffil. MO. B0163
                                                          SaW®i&3S-^WW-/iBi‘43 . asRTiS
                                                          m-M: UPC NO,!'798a«3914352                                                            •
                                                                                        'upc                   ^«iU; ; 107382630
                                                     ITEM WO. .50163                               . .'                                  .
                                                     c;.W.:lIKG,3
                                                     MEAS:.'J1.8x'23.2«aS.5CH                                                                                          '                                                                                                                                             S':

                                                                                                                                                                              -X---

                                                                                            ' total !                                                          ■•■                                                                                                                                                                               -              • 44,030.7000
                                                                                                                                                                                                                                                                                                                                                tnS5's=»iPS«''                                                     !e/ait»»as». '
                                                                                            S3              B n s> » B u                                         Ci
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ... !
 3ay;'To’t.U:' 'r'uSD .yORTl'roTO T !quaM(D PTVS HDNMKU THIRTY   ' ■ Al
       •'. ■ . , '■ OOliiARS AND CB'OT ! SEVENTY fiMUY         .
                                                                                                                                                                                       WBim
                                                                                                                                                                                                              Z/T
                                                                                                                                                                                                                                                                                                                                                5.4
                                                                                                                                                                                                                                                                                                                                                  ■Jl
                                                                                                                                                                                                                                                                                                                                               v/
                                                                                                                                                                                                                             f':


                                                                                                                                                                                                                   . .(ir‘4                              •-V




                                            Confidential - Attorney Eyes Only Subject to a Protective Order                                                                                                                                                                                                                                                                                                   WFT003918
Case 3:13-cv-00257-JAM Document 305-20 Filed 10/11/18 Page 9 of 13




                                                     i
                                                     ■   .   .
                                                                                                                            (


                                MWlMtemational Co. Limited                                                                                 Te1;(a520 3187 0100 Faxj(*53t) i56S 7833
                                                                                                                                           Tal:<8^ 21WW8280 FftX'.lW) 2164R94551
                                  • Unit ttOi tnppoSua rkattJSCantoaRoad^TrithShaTfl'oi.KowlooaR.K.

                                                             No 3950,HumloRI)., Shanghai.Cbjna                                                                           •3097.' n           0
                                                              n 1^
                                                     PURCHASE GQNTRACT                                                                                                   •17/0; /2009

 .•TtfiV'P InWmallonalCo.i-W, WTHIfli “^\.^^Page                                                                             2
 ’ As an aseni for oht overseds buym, MVPXnteTfUtHo'mlCo.Limiied. (hmaSierGulled ^'ihe.Jinyth^'A^enis" ) conrifm havlnfi(ttaveti thlsdate Ike
             ^ ^                          mX WV (TAt,9HhN).- MJiCHINER7 k ’ ■   /
 \ following ^^'cF^r wliJi MiSisrs.,.....                   ■X

 tlyECTRIC CO. ,-.bTD.QIAO UU ROAOV'-fAr^HAN CITY
 GUAwGtlCNfJV'' CHINA' ’if cl’: ”' Ji S ~ 7 !>'6 -'■ S' ti JIS ^
                 j/.,,..................                         'S’ ax: 8 $ *•'7 ................................................................fkr^M%cn^emdpaf°lheSekr"
                                                                                  S'O'- S S13 S 0 ■                                                                        )
                        W                   OTxiw W^rlSTo^ifmItllrMy'ln acior/onct »(Ml Hit Iwmt aodooniTmooo OHI.tlord htroiMdcr.

                      FOB TAISHAN-                                                         saw») S%p/figi7«(e';18/0S/2()o,9
                       • .T/T- 60 -DAYS          .                                            0 SJJIll • Deslimtiiin:       '''TO

                                                                                                        Shminumthod/Forwarder: . BY SEA                                  "
  : B.iyo'uiivd PoauHi/ils: •   'INV., PSr../CARGq LAODING-

                                                                                                                                                                  (OSD)           .4^
                                                                 . ■ Itom Nnmh«r/.I)esci1pUon-& Pocking              Qiianrtty                 ' UoitPricQ'                       Ai louut
                • Marks & Noa.       •

                                                         T3?a01-0l'‘l 07.10 '                       1^170.000           13,. 4300                                         15,7J3. LOGO
                                                         4TON bar.k stanct                                 PRS                                                                            /
                                                         4 TON 3.7\CK .BT?iND                                                                                                           v'
                                                         H’ACTOflV ITEM NO/': T<;9n‘l .
                                                         CnSTOlffiK IT)*! NO. ;b()163
                                                         oraft.itnsn Professional ^           ^     fa.tti’ ■ ■
                                                                             aEfiR.*! 4i . f&it .SB tftS
                                                         CODE ■ ja SE21KS USC i
                                                         SEARS-Hi it +
                                                         1         /I '■
                                                         X .                   1235C
                                                         2 . .
                                                         Crattawaia StandArd
                                                                         miiJSh m. 601-63
                                                                                       . SEARS m0
                                                                   UPC NO,:79H263014352
  f
                                                         ITSJW NO., 50163
                                                         G.W, ; .IIKGB
                                                                                     'U.PC          107962630 l4
                                                                                                                             • M!k
                                                                                                                ■,' i-im \-5»\
                                                         MKAS;.3.V. Ox' 23.2R26,.5CM        '                           ■   . '■■■■^*.

                                                                                                                                         kfii'iUi'i'.ff,

                                                                                             • 'Cota.]. : ' ■■■
                                                                                                sttoonnietaKfei
                                                                                                                                    \                              ■   ■ 44,530.7000
                                                                                                                                                           sssice! siafc's5»j*t
                                                                                                            ■(!&'&

 b'aV 'Wtia' ’;'uSB FOUTY’rDUri T iqtfSAWD FIVE HIWDUBD THIAT-V
       •■'. ■ ■ , DOt.tApS ANO' CbOT ! SEVENTY .pNEY .



                                                                                                                                                           SI
                                                                                                                                           m.




                                                Confidential - Attorney Eyes Only Subject to a Protective Order                                                                      WFT003918
Case 3:13-cv-00257-JAM Document 305-20 Filed 10/11/18 Page 10 of 13




                                                r                                                                           ■ji.




                              MVP International Co> Limited                                                                                                                                   ;
                                                                                                                                                                                              Ttel:(g52)n87 0100 raX',(6S2) ’S6:i m3
                                                                                                                                                                                              Tii]:(86) 2L €4898280 ?&xi(8<) 2 . E;489456t
                                      Unit J101 Uppo Sun Plswa.28 CaatooRoad^Tstiti SIiaT8iri.KowlaDnH.)K.
                                                      No 3950,HamlnitD.v Shanghai,CWno                  ’
                                                                                                                                                                                                                                                 m;                       309242                                  0
                                                              ra  ■
                                                                                                                                                                                                                                                                        •'18/02/2009
                                                   PURCHASE CONTRACT
       .lntomaHoiial'C'o.Ltd,'taTWlH                                                                                  5
  ■"Asa>iit/:iniforoarovenegsbuYiir!i,MVPInierhaUoh/}fCo.Limtted.(l>eK!tfiercaUed"theI)iiyJiis-Agents''jconftmhiivlngphcedmdMf.iy
                                                                                          ....................................................:............................. ..........................................^............................-....................... .................. ........................•■




  Fl'WfJTnit) CO,, LTB, '328. ftlKO BP ROAD,TMSHAH CITI                                                                                       ................ J                              -.....                          ....... ...................................
                                                                                                                 ........................... (b&AUrous "th^Sel .r-)

             *     :   ffOB GONSVI                                                    , ;Itft0S8 Shipping Date; 1/04/2008
         [y/nm Terms: ■
                          • T/T M DAYS'                  .   ■      ‘ '                 ' HWtt Delation:
                                                  cargo i.om>ihg                                                      Shipmmelfrad/Fnrwaf^i^r:                                                                                     BY SEA

    r ■ •:                                                                                                                                                                                                                                                :U6‘D>
  ■ 5,                                                           IfcmNion't^r/De/icHpdoti&iPackliig:                                                      Quantity                                         Unityricc                                                                     An oimt
               '• • ■ Maito St yps.

                                                    T3V-40l'-01.-1021p '                                  380.. 000                                                                                                  13.. 4300                                                 5,j,OJ,4000 „-•
                                                                                                          ■ PRS
                                                    ■4TON back St aria
                                                    4, TOtr -JACK STAKD . ,            ■ •    '
                                                                                                                                                                                                                                                                                                                  1/
                                                    SACTORY ITEMHb,'! TOSOl
                                                    OnSYDBER I'i’EM-NO, ;SU163
                                                    Cra-fRaman Drof.es sional St -i- St                                                           ass'
                                                                               BEARS “S . fi6.it 3E IHS.
                                                    CODfe jtt         SBASS UPC -I-
                                                    SEARS ■ ‘Humit -f
                                                    1 ■«!• ■' /I ' i^a: /I
                                                     1         .............■' 1235C ' Sf-fei
                                                    2
                                                    Craftsairin Standard                    ' ' , .', ...
                                                       Aft'-teitS MoDEi. »o. rjoies ■b-'jvb
                                                    . SieW^SJiS—S'iSSB W SEARS.,
                                                      SUtSr UPC
                                                      «»-t—jft #: DRc "J*                                                                                                                       ,4359

   t:.:                                              ITEtt HO. 50'5,63
                                                    K.w.:ltK^3
                                                                                                                                                                            0         ■”



                                                            8n Z3.2x26,dCM:




                                                                                                                                                    i-i
                                                                                                                                                                        mr'
                                                                                                                                                   &.
                                                                                                                                                    '•%




                                                Confidential - Attorney Eyes Only Subject to a Protective Order                                                                                                                                                                                    WFT003956
Case 3:13-cv-00257-JAM Document 305-20 Filed 10/11/18 Page 11 of 13




                                                       I                                                                              (

                                                                                                                                                                                     \
                                                                                                                                                                                     •X,
                                                                                                                                                                                        N.

                          jVrVP Tiitemational Co. Limited                                                                                    m(8S2)31R7 0100 yw:(852)2565 7823
                                                                                                                                             T6l!(86) 21 $4«98200 FcwfC86> 21 M65M561

                                                              J:ISfitrB3?fKia«ffia»so8,'! .                 ■    '
                                                       •No a9'50,Huiiin RD.» Shanghai,China                                                                                309245        CJ
                                                                                                                                  ■                 Contract Nq: .
                                                                   ■M W -t'M                                                                                               '10/02/2009
                                                  PURCHASE CONTRACT
                                                                                                                                                                                 ?
 «w'iriterfiatiofteilC<>,LW.              ■                       ■.     .                     '
               , fnrnuravmMshuwi.'MVPIntmtaiti'nalCaMmlted. (kei-eajier Md "tU Suifiiig'igenli") conflrmlmlnsplaadilUsdatcihc
                             ■■' rai i-y (TMaHftN) MKCHINEJI^ 5
                                                      ..... ................. ;........... ........-
              rn        -WD. -328 QIAO TO BOW), 'lAi'SHMI                                       .


  -^■■~tisss&ssm;.....                                                                               ,
                                                                      U {(Alrlultf'in a6'c<jr(<flP«e W/'A
                                                                                                                              ........... (hamTu^tern/erntdtoas '^theSeller")
                                                                                                                         ecniiUioJii               hienundar.

                •jTOB fiONGY?            .       ■■            ■
                        T/T-60    days       •                ' •■. ■.■                             '@          ■ nesllnalldn:.
  Fdymtjni Tirms:   ■
                                                                                                                                                              BY SEA
                           IW'.              CARtiO 7iOAT>IWG                                                   SMppln ■ method/I^rmrder:

                                                                                                                                                                        DSD)
                                                                   Item Kumhor / Pwcriptiou & Psckiog:                      QUflfttity            ■ UnJlPrifo                    Amount
        . •   MBjks * Nm,

                                                                                                    200.000                                            1,1-030 «■              2,686.0000     ,
                                                      T37'401- 01-102a0 ■
                                                                                                       png' ■
                                                      ITON Oii'''' •I'".*”')
                                                      I] TON OaCK STAND : '                                                           r-'-
                                                      yACTORY r.Tf;N.NO..: T6904
                                                      eUSTOMEB ITEM NO. !501S3            y-
                                                      crnftskian Bioiesaional ^ + )S
                                                                             '^EARS iS > H6.W: SE tB.S
                                                      COBB- P. ■ SEARS UPC ■^
                                                      SSAI<,<5 -
                                                      1, -W ■■' /I ■                 .,/l
                                                                                     msd Mk
                                                      1 ^
                                                      2 ' .'
                                                                                                                                                  .'4?
                                                      Craftaniaii standard                                                                                    X
                                                      '             MODKI. NO, 50163
                                                           1(!iWlS=.«/p!                            »ea«s
                                                           01^      UPC BO. !79026301«52                                                             5?
                                                                                                                                                  359 ■

                                                       ITEM NO., 601,63                                                                                     ."Ss^ • •
                                                           :IIKGS                                                                                         ’ /V;
    V,.
                                                       HEASj3-3,.87: 23.2x26, .'^CW •.




                                                                                                                                             ■\




                                             Confidential - Attorney Eyes Only Subject to a Protective Order                                                                         WFT003998
Case 3:13-cv-00257-JAM Document 305-20 Filed 10/11/18 Page 12 of 13




                                                                                                                               r"
                                                 interhatioiial Co. Limited                                                             •^lJ(W2)3387 OiOO 'Fjtt:(&52)25« 7823
                                                                                                                                        'r8li(86> 21 6489at80 ^»x-.(88) %\ 64894563
                                       Unit 1101 LiWD Sun Plft^A.28 Canton RpncftTjimSbaTsu'i.KuwIoun
                                                               ,-No 3950,HuDilnRD., Slianghai.CaUna
                                                                                                                               ^IfdWContraaNo:                                             30935?.   0

                                                       PURCHASE CONTRACT                                                                                     Med ■ : ■ ' l»/W2(m

  MVP IntiarfiMlnPal lio. lid,   '■ BPr ".)W.. ■;                                   , , , M'&■                     2
  ■Asa»ati’ittorouraver.SMs'ittycrs.MVPInternanbhdlCo.LimU(iill(hmatl<ircm:l"ih^Kuyih$''Ag<»\ts'‘)coriJ\tmlmvmgplacfJ.m(lai2iht
                                    m FU              MAC;ilimRY S
 ■Jolh'Mns aiier with Messrs.:
 ^iBLiiiCTito &i.-. I'm.-;32,6,...........................           .............................
                               .... ■■................... tri^Aldteas'-thdMhr'')


                   mj; ■ ■ FOB GC«e VI                 ■           '                 '   •                    Shipping Date; i3/05/2ftl)9
 ^                          ■ . '^/'T-60 myS               ■.          .■ .I    ■                      BSSilS Destinulion:- - BOD

     "■ ■ -xm., P/B ii                                           c:a»«> loadiwb                                        mcilvod/f^rvfanier,                         PY. nE7i.'

                                                                                                                        QuitcUiy          . UtiU Price                          (USD)’ • Amount
                 • ;   'M8jkfi& No«. ' .■
                                                                             Iteiu Nombci’/;Dp!>t:ription * PaoWng


                                                               TB7401-01-10210                                         ■1,460,00 3                       33.li:)0 3                        3.3,607.0000 .
                                                               4'rO(i jaofc Stand-                                          PKS
                                                               4 TON' JWOk stand' ■ ' ■
                                                               FACTORV ITfiM NO. f TfiSfl'!. '
                                                             ; cra'BWER ITSM WO, 1 G0163
                                                               Craftiiman Prolfts.sional ' iS +                                                                'm•fll.,
                                                                                                                                                                  'A fi 'MJt
                                                                                  SEARS 'S-                          s EAflS                                   •f,             ^3      \
                                                                                                                                                        -V
                                                              •CO'Ui'; 2S: SEM'.i' TJPC +
                                                                                                                                                        ., i
                                                               SEARS -'S'&Jfil; +
                                                                                                                                                        ‘A
                                                            ■ 1-.®; /I             ./I,
                                                                ■ 1 ■ .
                                                                                                                                         .. - .
                                                           ■      2     •,      )                                                :/•     'i.       ■■          ' m                  .•i:

                                                                 C);aitE.ivfln gtan'aai-d                                       \ 'C:
                                                                                                                                 t./

                                                                                                                                         i.
                                                                  . -i^W-SS model NO, 50103 ■ '..                                              V
                                                                                          SIOARS
                                                                                                                                ..V-
                                                                 ■ ii''^ UPC NO,: 736263014352 ■
     ;■
                                                                                                                       a079Q263 31«5\.^;^:^-
     ■>...   .
                                                                ■, XTBK no, 50J.&3 ,
                                                                                                                                                                               ■■^l>
                                                                   (,',,W.:;i:i.KG,3                                                                           ■   ■   '•••,




                                                               . ME7VS!31',6Jt ?.3.Zy.?.S.Sm.




                                             .   .1




                                                      Confidential - Attorney Eyes Only Subject to a Protective Order                                                                          WFT004027
Case 3:13-cv-00257-JAM Document 305-20 Filed 10/11/18 Page 13 of 13




                                                                                     r                                                                             1^'    '■




                                                                                                                                                            J ■           T«l5CS52) 3187 0100 FaxT(W2565 • 7823
                                                                                                                                                              '           3:fel:(86)21MR$8a80 Fw:(8^4i64‘3y4561


            h-                                                                        IV.
           fc.i             .                                           . No 3950,Shanghai,
                                                                                                                                                            ■                                          i{o:    3119!i3.6   C
           i>
           J:
                                                                       PURCHASE CONTRACT                                                       1                                       3JJ? Dated. :           Z'Um/zw-'.
            ^;.'MVP ihtertTfaUona(C.o,U<J.                                                     .           ’                     5
            5!"      o.S^Mloro<,r overseas buyeri, mP MermtiondtCa.UmtaA tUieifti^dtted’theliiiyingAiealP':) co./lrm hamsytaccd Ms dais Hi.
            I'-Z „ ■•                    i                   . • mi EU.* {msM)'w^cmWEM fi :;:n-•. ■•■                                                    . ............................ ;...,:..............
            f, folli'imngomrwUhHessrs.,..................................................................... ..................................................... ..

                           . ■ KLmmm co.-,                 '-328                                                                               .1.


           P:              ■'■                                                                                                                       ................ atiMr j
          l(-



                          . {'rice/Jlrms,'     .• Ei>B .      '•                                                                                     ;-i)a;e'; ' ■ s/orVMOs
                  ,                           .■•■,.'r/T^G0.my^-.                                                                                    jn:-   ■ •■• sto

            ■"■^^iMOosimsiiii:-. ■■ ■                     'imr.,Wt S '0^(30 I/WJHS                                                                                                                     BY sm   •    ■
                                                                                                                                • ••'j-
                                                                                                .,   . ,;aipj7-tWWi4R. liiV«
                                         •Marks A No.^.                                     Tteia Nuiflbct/Pyscriptioii &                             Quioilily                  • Uplt Plica ‘


      {                                                                  • '■I374O1-0X-10210 • . .                                                              m.OQO                        13.(300               5,372.p0(
                                                                                                                                                                ■ PJ S             :
  *•-,                                                                       4'iON Jack: Stand.
                                                                           ' 4. IWjiftCK STAND ' ■ •
                                                                             EAC5TORY5 ITEM W. :• T6SJ04 : '
                                                                                                                                                                                                                   c/'
                                                                                     cus'XDi^,TTPM Na.tsoasa-':-''-
                                                                                      Craftemaii-Pro£«SfiiQna.1; i        +J
                                                                         •                             SEftfiS- :^;;>¥;                              SEARS.
                                                                                 ■   'CXjDt; 'M 5IWFS UBC.+ .iU.,:   '•■I
                                                                                 ■    SEiWS                                                    111
                                                                         ■              ■'“'■ ■■         /X iS'P?
                                                                       • J
                                                                             •i
                                                                                      1 ^               iz.j6C M&
lu                                                                                   2. .
                                                                       , • Ccaftsaian-Standard , .;.. .! ■ .:.
                                                                                                                               5^(163 ,;;■
                                                                                                                               ■ ps-feks".-!
                                                                             .                «PC MO, t79a2S36l?352- ,'
                                                                                                             UPC ■ ^.^^i’, .!;liO-7%630Ht3&9                                                       ;
                                                                                 ' ITEM. ND. 50163                               0 !■
                                                                                  . G.W, aiKGS-
                                                                                    MESS 1-3l.Ox 23,2x26.S'CM' .■                  I-


                                                                                                                                                                         '.‘Pt
                                                                                                                                                                                             Eii
                                                                                                                                                                                             s
                                                                                                                                                        :   ■




                                                                                                                                                                  '■'■»            "in". ■     :.;




 •i
                                                                                                                                          it
 'I                                                                                                                                                                                                :r. r
                                                                                                                                          'I




                                                                                                                                                                  ■}•
                                                                                                                                                                                               I

      '               ■




 f?




                                                                   Confideritiai - Attorney Eyes Only Subject to a Protective Order                                                                                WFT004074
